COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              FAIRFAX COUNTY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 2012-14-4                                         PER CURIAM
                                                                                  APRIL 14, 2015
              MATTHEW DOMYANCIC


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (David P. Bobzien, County Attorney; Peter D. Andreoli, Jr., Deputy
                               County Attorney; Karen L. Gibbons, Senior Assistant County
                               Attorney; Jamie M. Greenzweig, Assistant County Attorney, on
                               brief), for appellant.

                               (Jack T. Burgess; Burgess & Perigard, PLLC, on brief), for appellee.


                     Fairfax County (hereinafter “employer”) appeals an October 27, 2014 decision of the

              Workers’ Compensation Commission awarding Matthew Domyancic medical benefits and

              attorneys’ fees.1 We have reviewed the record and the commission’s opinion and find that this

              appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

              final opinion. See Domyancic v. Fairfax Cnty., JCN 2274883 (Oct. 27, 2014).2 We dispense

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       In a separate, related appeal, we affirmed the commission’s August 7, 2014 decision
              finding that Domyancic had not failed to report a return to work and that his
              psychiatric/psychological conditions were a compensable consequence of the original work
              injury. See Fairfax Cnty. v. Domyancic, Record No. 1625-14-4 (Apr. 14, 2015).
                     2
                       We do not address employer’s argument that the medical records of Drs. Krochmal and
              Brod were inadmissible. Employer cites no ruling from the record excluding these records, and
              does not include their admissibility among it assignments of error on appeal. Rule 5A:20(c)
              requires an appellant’s opening brief to contain “[a] statement of the assignments of error with a
              clear and exact reference to the page(s) of the transcript, written statement, record, or appendix
              where each assignment of error was preserved in the trial court.” See Winston v.
              Commonwealth, 51 Va. App. 74, 82, 654 S.E.2d 340, 345 (2007) (where appellant did not
              include an argument in his questions presented (now assignments of error), the Court would not
              address it on appeal).
with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                           - 2-